Case 6:19-bk-60158              Doc 138      Filed 11/19/20 Entered 11/19/20 16:01:06                      Desc Main
                                            Document      Page 1 of 9


                                                                               Paul M. Black
                                                                               Bankruptcy Judge, Western District of Virginia



                                                                               Dated: November 19th, 2020




                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  PARKERSBURG DIVISION

 In re:                                                          )
                                                                 )        Chapter 11
 1230 SOUTH ASSOCIATES, LLC                                      )
                                                                 )        Case No. 19-60158
                     Debtor.                                     )


                                          MEMORANDUM OPINION

            This matter is before the Court on United Bank’s Motion to Dismiss (the “Motion”) the

 Chapter 11 case filed by the Debtor, 1230 South Associates, LLC (the “Debtor”). United Bank

 (“United” or “the Bank”) asks the Court to dismiss this case for “cause” pursuant to Section

 1112(b) of the Bankruptcy Code. The Debtor filed a response to the Motion and a hearing was

 held on April 22, 2020. After the hearing, the parties filed additional briefs and responses, and

 the case was assigned to the undersigned on October 6, 2020. 1 At a telephone conference on

 October 28, 2020, the parties requested a ruling on the record and the briefs and the Court took

 the matter under advisement. Based on the evidence presented at the hearing and on the record




 1
     United States Bankruptcy Judge Paul M. Black, Western District of Virginia, sitting by designation.
Case 6:19-bk-60158            Doc 138      Filed 11/19/20 Entered 11/19/20 16:01:06                       Desc Main
                                          Document      Page 2 of 9



 of this proceeding, the Court finds that “cause” exists to dismiss the case. 2 Accordingly, the

 Court will grant the Motion.

                                         FACTUAL BACKGROUND

          The facts are largely uncontested. Michael Romine (“Romine”) formed Specialty Piping

 Corporation (“Specialty Piping”) in April 1981. Tr., p. 23. 3 For over 30 years, Specialty Piping

 provided welding and fabrication services to the chemical industry. ECF 29, p. 2. Specialty

 Piping operated out of a manufacturing facility in Davisville, Wood County, West Virginia (the

 “Property”). Id. The real and personal property used by Specialty Piping were owned personally

 by Romine. ECF 115, p. 1. United is secured by the Property based upon a Deed of Trust dated

 September 19, 2012. It also has a security interest on certain personal property (equipment and

 machinery) based upon a Security Agreement dated September 19, 2014. ECF 59. The Property

 secures a loan from United to Specialty Piping made on March 19, 2013 in the principal amount

 of $1,900,000.00 (the “Loan”). ECF 59.

          Specialty Piping defaulted on the Loan in November of 2017. Tr., p. 44. Thereafter,

 Romine decided to sell Specialty Piping. Tr., pp. 23-24. United placed the Loan in forbearance

 in February 2018. Id. at 44. The forbearance was set to expire in July 2018. Id. The two parties

 met several times to discuss an extension of the forbearance but ultimately were unable to reach

 an agreement. Id. at 46-47. The last payment received by United was in March 2019 in the

 approximate amount of $23,000.00. Id. at 45. At the hearing in April 2020, Troy Lemasters

 (“Lemasters”), senior vice president and special asset manager of United, testified that United




 2
   The Court has reviewed the Transcript and has also listened to the audio recording of the entire hearing. To the
 extent Bankruptcy Rule 9028 applies to this case, the Court certifies familiarity with the record and the case may be
 decided without prejudice to the parties.
 3
   References to the Transcript of the hearing, found at ECF 115-1, are hereinafter made as “Tr.”

                                                           2
Case 6:19-bk-60158            Doc 138       Filed 11/19/20 Entered 11/19/20 16:01:06                        Desc Main
                                           Document      Page 3 of 9



 was owed $1,760,000.00 of which the approximate principal balance was $1,670,000.00. Tr.,

 pp. 47-48. 4

          Allegedly to facilitate a sale, 5 Romine created the Debtor on September 11, 2019. ECF

 59. On the same day, Romine deeded the Property, which was titled in his name individually, to

 the Debtor. ECF 59, Ex. D. Unaware of the transfer, Lemasters met for a final forbearance

 extension discussion with Romine on September 23, 2019. Tr., pp. 45-47. Romine did not tell

 Lemasters about the transfer or the existence of the Debtor at this time. After the parties were

 unable to reach terms, the Debtor filed a voluntary Chapter 11 petition on November 6, 2019.

 ECF 1. It was not until after the Chapter 11 filing that the Bank learned of this transfer of the

 Property to the Debtor. Tr., p. 47.

           The Debtor has no employees or income. Tr., pp. 24-26. Romine testified that he had

 no intention to reorganize. Id. at p. 27. The Debtor was formed to sell the collateral, the net

 proceeds of which would be devoted to pay United’s claim. ECF 56, p. 6. The Debtor’s

 schedules list two creditors: a secured claim of $1,700,000.00 held by United and an unsecured

 claim of $12,000.00 held by the Wood County Sheriff’s Office. ECF 26. Notably, the Debtor is

 not an obligor on any of the debt to United. The Property was deeded to the Debtor, a stranger to

 the Bank, with the Bank’s deed of trust already upon it. United also has a personal guarantee

 from Romine on the Loan and a security interest in Romine’s personal life insurance policy. Tr.,

 p. 51; ECF 26.




 4
   At the Court’s request, given the lag between the time of trial and the undesigned being assigned to the case, the
 Bank filed a supplemental affidavit advising that as of October 29, 2020, the loan balance was $1,794,688.31,
 including principal, interest, and fees. The per diem rate of interest is approximately $184.97. ECF 137.
 5
   At the evidentiary hearing, Romine explained that extensive pre-bankruptcy issues with former employees had
 damaged Specialty Piping’s tradename and hindered a sale. Tr., pp. 25-28.

                                                            3
Case 6:19-bk-60158           Doc 138      Filed 11/19/20 Entered 11/19/20 16:01:06                     Desc Main
                                         Document      Page 4 of 9



         According to its schedules, the Debtor’s primary asset is the Property. ECF 26. The land

 is situated on 4.4 acres and the buildings in total contain 37,500 square feet. Tr., p. 69. The site

 includes an office and a manufacturing facility, which has been used for welding and fabrication

 work, and has the capability to handle and store large equipment by use of a 5-ton overhead

 crane. ECF 56, p. 6; Tr., p. 31. The newest building has a three-phase electrical power system,

 which is a desirable feature for heavy industrial use. Tr., pp. 32, 68. Holmes Paul Shaver, a

 commercial real estate agent, testified that the Property was fit for other uses such as diesel

 engine repair. Tr., pp. 18-20. The Property is located within a short drive of Interstate 77. Id. at

 31. The Property was originally listed for sale in 2017 with an asking price of $2,300,000.00.

 Tr., pp. 12-13. Thereafter, Romine testified that he received an offer between $1,900,000.00 and

 $2,100,000.00, but the offer was declined. Tr., p. 28-29. Since then, the Property has been

 continually on the market and the asking price in April 2020 was reduced to $1,700,000.00. 6 Id.

 at 27-30.

         The parties agree that United’s collateral must be sold. The parties disagree who should

 conduct the sale. The Motion asks the Court to dismiss the case for cause, which would allow

 United to foreclose on the Property pursuant to the loan documents and applicable state law. In

 its response to the Motion, the Debtor asserts: “It is Mr. Romine’s goal and intent to conduct an

 orderly liquidation of the business,” and pay United’s claim from the net proceeds. ECF 29, p. 2.




 6
  United has employed Travis N. Cox, a licensed general appraiser, to appraise the Property on multiple separate
 occasions. The appraisals were performed between 2014 and 2019. with the Property valued from $1,900,000.00
 and $1,500,000.00, the latter being the most recent appraisal. ECF 115, p. 1.

                                                         4
Case 6:19-bk-60158         Doc 138     Filed 11/19/20 Entered 11/19/20 16:01:06                 Desc Main
                                      Document      Page 5 of 9



                                      CONCLUSIONS OF LAW

         I.      Jurisdiction and Venue

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(a) and 157(a).

 The Court concludes that this matter is a “core” bankruptcy proceeding within the meaning of 28

 U.S.C. § 157(b)(2)(A) and (O). Venue is proper pursuant to 28 U.S.C. § 1409. The District

 Court for the Southern District of West Virginia has referred all of the types of proceedings listed

 in Section 157 to this Court. See General Order of Reference dated October 16, 2019 of the

 United States District Court for the Southern District of West Virginia.

         II.     The Applicable Law

         Section 1112(b)(1) of the Bankruptcy Code provides that:

         [O]n request of a party in interest, and after notice and a hearing, the court shall
         convert a case under this chapter to a case under chapter 7 or dismiss a case under
         this chapter, whichever is in the best interests of creditors and the estate, for cause.

 11 U.S.C. § 1112(b)(1). Because the Code does not define what constitutes “cause” under

 Section 1112(b), courts must determine whether discretionary relief is appropriate on a case-by-

 case basis. Courts have consistently interpreted “for cause” to include the lack of good faith in

 the debtor’s filing. See Carolin Corp. v. Miller, 886 F.2d 693, 698 (4th Cir. 1989) (“[A]n

 implicit prerequisite to the right to file . . . is ‘good faith’ on the part of the debtor, the absence of

 which may constitute cause for dismissal…”)(citation omitted).

         In the Fourth Circuit, courts apply a two-prong test to determine whether cause exists to

 dismiss a Chapter 11 case for a bad faith filing. Carolin Corp, 886 F.2d at 700-01. The purpose

 of the “twin-pronged inquiry” is to “determine whether the purposes of the Code would be

 furthered by permitting the Chapter 11 petitioner to proceed past filing.” In re Rain Tree

 Healthcare of Winston-Salem, LLC, 585 B.R. 777, 782 (M.D. N.C. 2018). Dismissal is



                                                     5
Case 6:19-bk-60158              Doc 138       Filed 11/19/20 Entered 11/19/20 16:01:06           Desc Main
                                             Document      Page 6 of 9



 appropriate when (1) the debtor’s reorganization effort is objectively futile; and (2) the debtor’s

 filing was motivated by subjective bad faith. Carolin Corp., 886 F.2d at 700-01.

            Whether the debtor filed for relief in good faith is a discretionary determination that turns

 on the bankruptcy court’s evaluation of a multitude of factors. In re Laguna Assocs. Ltd. P’ship,

 30 F.3d 734, 738 (6th Cir. 1994). A determination of whether this case was filed in subjective

 bad faith cannot be made on the basis of any one fact but requires this Court to consider the

 “totality of the circumstances.” Carolin Corp, 886 F.2d at 701; In re Kinard, No. C/A 01-03621-

 W, 2001 WL 1806039, at *6 (Bankr. D.S.C. Nov. 16, 2001).

            While no single factor is dispositive, courts have found the following factors meaningful

 in evaluating an organizational debtor’s good faith:

            1. The debtor has one asset;
            2. Secured creditors’ liens encumber the asset;
            3. There are generally no employees except for the principals and there is no
            ongoing business activity;
            4. The debtor has little or no cash flow and no available sources of income to
            sustain a plan of reorganization or make adequate protection payments;
            5. There are few, if any, unsecured creditors whose claims are relatively small;
            6. There are allegations of wrongdoing by the debtor or its principals;
            7. The timing of the debtor’s filing evidences an intent to delay or frustrate the
            legitimate efforts of secured creditors to enforce their rights;
            8. The debtor is afflicted with the “new debtor’s syndrome” . . .;
            9. There is no realistic possibility of reorganization of the debtor’s business;
            10. The reorganization essentially involves a two-party dispute; and
            11. Bankruptcy offers the only possibility of forestalling loss of the property.


 Kinard, at *6; In re Dunes Hotel Assocs., 188 B.R. 162, 171-2 (D. S.C. 1995). The Debtor here

 exhibits nearly all of these factors. 7

            This is essentially a one-asset case. Although the Debtor does have some equipment and

 machinery, the Debtor’s primary asset, by a wide margin, is its real property. The Debtor’s



 7
     There is no evidence of wrongdoing by the Debtor or its principals.

                                                             6
Case 6:19-bk-60158            Doc 138       Filed 11/19/20 Entered 11/19/20 16:01:06                         Desc Main
                                           Document      Page 7 of 9



 Schedule A/B values the real property at $1,800,000.00 and the personal property at

 $205,850.00. ECF 26, pp. 5-6. United holds liens on both. 8 ECF 27, pp. 2-3. This is a two-

 party dispute, with only one other – relatively small – creditor.

          The Debtor has no employees, and no ongoing business activity. The Debtor has no cash

 flow and, other than contributions from its principal, no available sources of income to sustain a

 plan of reorganization. If adequate protection payments are able to be made, there was no

 evidence they have been offered. 9

          The timing of the Debtor’s filing evidences an intent to forestall foreclosure by United as

 the forbearance period had expired and was not extended. The Debtor is a “new debtor,” formed

 specifically to take title to the property and hold it while the Debtor filed Chapter 11.

 Bankruptcy was the only option to forestall imminent loss.

          United is owed not less than $1,794,688.31, and interest continues to accrue at the rate of

 approximately $184.97 per day. ECF 137. After being on the market for three years, the

 Debtor’s real estate is currently listed for sale at $1,700,000.00. Tr., p. 28. The Debtor also

 listed United’s claim at $1,700,000.00. ECF 26. The Bank’s most recent appraisal lists the real

 property as having a value of $1,500,000.00, although it was appraised by the same appraiser in

 2017 for $1,900,000.00. In the aggregate, these factors indicate an objectively futile

 reorganization effort. Accordingly, the first prong of Carolin test is satisfied.

          Addressing Carolin’s second prong, the subjective bad faith inquiry asks whether the

 Debtor actually intends “to use the provisions of Chapter 11 . . . to reorganize or rehabilitate an




 8
   The real estate is secured by a Deed of Trust dated September 19, 2012 and the personal property is subject to a
 Commercial Security Agreement dated September 19, 2014.
 9
   While the hearing transcript did indicate that Romine had some additional real estate (used by a local school as a
 ballfield) that he was willing to pledge to the Bank as additional collateral, there was no indication of the value of
 this property.

                                                            7
Case 6:19-bk-60158            Doc 138       Filed 11/19/20 Entered 11/19/20 16:01:06                        Desc Main
                                           Document      Page 8 of 9



 existing enterprise, or to preserve going concern values of a viable or existing business.”

 Carolin Corp., 886 F.2d at 702 (citation omitted). The inquiry is often stated as whether the real

 motivation for the bankruptcy filing is “to abuse the reorganization process” and “to cause

 hardship or to delay creditors . . . without an intent or ability to reorganize.” Id. (citation

 omitted); See also, In re MacInnis, 235 B.R. 255, 261 (S.D. N.Y. 1998) (debtor must have some

 intention of rehabilitation when seeking protection of bankruptcy).

          There is no “going concern” to preserve or rehabilitate here. The Debtor has no

 employees or cash flow. See 15375 Memorial Corp. v. Bepco, L.P., 589 F.3d 605, 619 (3d Cir.

 2009) (acknowledging there was no “going concern” where debtor had “no employees, offices,

 or business other than the handling of litigation”). At the evidentiary hearing, Romine

 acknowledged that he never had any intention to run the Debtor as a business or to reorganize it.

 Tr., pp. 26-27. From its inception, the Debtor has been a vehicle to sell the Property on what the

 Debtor hoped would be more favorable terms. Id. at 26.

          This Loan has been in payment default since 2017. Tr., p. 44. United negotiated with

 Specialty Piping and Romine on a forbearance extension since at least mid-2018. Tr., p. 43.

 Amid these negotiations, Romine created the Debtor and—without notifying United—

 transferred the encumbered collateral, which in and of itself was an event of default under the

 loan documents. 10 United did not even learn that title to its collateral had been transferred until

 November 2019. Tr., p. 47. A commercial real estate agent, Holmes Paul Shaver, who had the

 listing from August 2017 to September 2018, testified the property was listed at $2,300,000.00,

 and then reduced to $2,100,000.00, and no offers were made during that time. Romine testified



 10
   See Commercial Line of Credit Renewal Agreement and Note and Deed of Trust attached to Stipulation. The
 transfer of the Property without the Bank’s consent is an event of default under the deed of trust, which in turn is an
 event of default under the note.

                                                            8
Case 6:19-bk-60158           Doc 138      Filed 11/19/20 Entered 11/19/20 16:01:06                     Desc Main
                                         Document      Page 9 of 9



 that he received no offers that he would accept, but he believed he received an offer of between

 $1,900,000.00 and $2,100,000.00 on the Property. Yet, he never conveyed that offer to the

 Bank. He could not even remember who made the offer, and the Court finds that testimony

 neither credible nor persuasive. Romine further testified the Property was on the market at the

 time of the hearing for $1,700,000.00, which is less than the Bank’s payoff.

         Chapter 11 cases are subject to dismissal if commenced primarily to obtain a tactical

 litigation advantage. See Carolin Corp., 886 F.2d at 705 (lack of good faith exists when the

 “purpose of a Chapter 11 debtor is to hold a single asset ‘hostage’ in order to speculate that such

 asset may increase in value [leading] to recover[y of the] original investment at the creditor’s

 risk”)(citing In re American Property Corp., 44 B.R. 180, 182 (M.D. Fla. 1984)). The strategic

 timing of the Debtor’s filing—two months after its formation, and concurrently with the failed

 forbearance negotiations—along with the failure to apprise the Bank of the transfer, indicates

 sufficient bad faith to meet subjective bad faith under Carolin. 11

         Therefore, the Court will dismiss the case.

                                                CONCLUSION

         For the foregoing reasons, United Bank’s Motion is granted, and the Debtor’s Chapter 11

 case will be dismissed by a separate Order to be issued contemporaneously herewith.




 11
   The Court also notes that the Debtor proposes to employ a realtor to sell the real property at a price of
 $1,900,000.00, with a 6% commission. ECF 9. A full price contract on the real estate would realize net proceeds to
 the Bank of $1,786,000.00, which is less than its current payoff. Moreover, this proposed listing price is
 $200,000.00 more than the property is currently offered for sale based on Romine’s own testimony. Tr., pp. 27-28.


                                                         9
